Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 8/25/2022 in response to Office Action of 5/3/2022, is acknowledged and has been entered. Claims 2, 5-9, 11-15, and 18-19 are now pending. Claims 2, 8, 11, and 18-19 are amended. Claims 13-15, and 19 remain withdrawn. Claims 2, 5-9, 11-12, and 18 are currently being examined as drawn to the elected species of a) pembrolizumab, b) A573V JAK3 mutation, c) translocations, and 3) natural killer/T-cell lymphoma. 
New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US20170115291A1, Filing Date: 05/28/2018), in view of Lai et al (2017) (Successful treatment with anti-programmed-death-1 antibody in a relapsed natural killer/T-cell lymphoma patient with multi-line resistance: a case report, BMC Cancer, Vol. 17, July 2017). 
Wong teaches a method of treating lymphoma in a subject, comprising obtaining a sample from the subject, detecting the presence or absence of a JAK3 activating mutation, and administering a compound that impedes the PD-1/PD-L1 axis, an anti-checkpoint inhibitor such as a PD-1 or PD-L1 inhibitor, if the mutation is present in the sample. Wong teaches that the JAK3 activating mutation is A573V. Wong further teaches the administration of one or more chemotherapies and that the cancer is extranodal natural killer/T-cell lymphoma. ([0004-0005; 0042; 0078-0080; 0387]; claims 1-4, 8, 9, 11, 12; 13, 15, 16-18; 51) 
However, Wong does not explicitly teach that the PD-1 or PD-L1 inhibitor is selected from the group as stated in the instant claims, such as pembrolizumab. 
Lai teaches a method of treating natural killer/T-cell lymphoma comprising administering an anti-PD-1 antibody, pembrolizumab. However, Lai does not teach detecting the presence of a PD-L1 structural rearrangement in a patient sample and administering pembrolizumab when the rearrangement is present in the sample
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat natural killer/T-cell lymphoma by administering pembrolizumab, in the method of Wong. One would have been motivated to because (1) Wong teaches the method of obtaining a sample from a patient with T-cell lymphoma and determining the mutation of JAK3 mutation, and administering a compound that impedes the PD-1/PD-L1 axis. One of ordinary skill in the art would have a reasonable expectation of success because  Lai further teaches the treatment natural killer/T-cell lymphoma by administering pembrolizumab. Given the recognized need in the art to treat natural killer/T-cell lymphoma and given the known methods of determining JAK3 mutations and the mechanism of action of immune checkpoint inhibitors (PD-1/PD-L1), one of skill in the art could have pursued using an anti-PD-1/anti-PD-L1 inhibitor, such as pembrolizumab in the method of Wong, with a reasonable expectation of success.
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-9, 12 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (2017) (Successful treatment with anti-programmed-death-1 antibody in a relapsed natural killer/T-cell lymphoma patient with multi-line resistance: a case report, BMC Cancer, Vol. 17, July 2017), in view of Kataoka et al (2016) (Aberrant PD-L1 expression through 3′-UTR disruption in multiple cancers, Nature, Vol 534, 2016). 
Lai teaches a method of treating natural killer/T-cell lymphoma comprising administering an anti-PD-1 antibody, pembrolizumab. However, Lai does not teach detecting the presence of a PD-L1 structural rearrangement in a patient sample and administering pembrolizumab when the rearrangement is present in the sample
Kataoka teaches the structural rearrangements in PD-L1 genes seen amongst multiple cancers, including T-cell lymphoma. Kataoka teaches obtaining 49 samples from T-cell lymphoma and determining the type of mutations present in the sample. Kataoka teaches that the mutations are translocations, and disrupt the 3’ UTR of the PD-L1 gene. Kataoka teaches that these mutations, specifically the PD-L1 3’UTR allows for immune evasion; however, this is inhibited by PD-1 or PD-L1 blockade and that knowing this can serve as a genetic marker for cancers that actively evade anti-tumor immunity.  (Abstract, Main)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat natural killer/T-cell lymphoma in a patient comprising detecting the presence or absence of at least one PD-L1 structural rearrangement in a sample obtained from the patient and administering a compound that impedes the PD-1/PD-L1 axis when the rearrangement is present in the sample. One would have been motivated to because Kataoka teaches the method of obtaining a sample from a patient with T-cell lymphoma and determining the mutation of PD-L1 and Kataoka teaches that PD-L1 structural rearrangements are seen amongst multiple cancers and that mutations can serve as genetic markers. One of ordinary skill in the art would have a reasonable expectation of success because 1) Lai further teaches the treatment natural killer/T-cell lymphoma by administering pembrolizumab and 2) Kataoka teaches that these mutations that allow for immune evasion will be inhibited by administering a PD-1/PD-L1 inhibitor. 
Response to Arguments
Applicant argues that neither Lai nor Kataoka teaches or suggests Applicant’s limitations b) and c) as required by instant claim 2. Applicant argues that Lai is completely silent on genomic alterations in natural killer/T-cell lymphoma while there is no mention whatsoever in Kataoka with respect to JAK3 mutations nor the use of immunotherapy to treat natural killer/T-cell lymphoma. Applicant argues that molecular alterations in a particular pathway do not suggest efficacy of targeted therapy. Applicant presents Exhibits A)-D) to support that molecular alterations do not suggest efficacy of targeted therapy. Applicant further argues that applicant’s claimed method is the first study to report the validity of PD-L1 structural variation or structural rearrangement as a biomarker of response for checkpoint inhibition with both retrospective and prospective cohorts. 
Applicants arguments have been considered but are not persuasive. Applicant argues that Lai is completely silent on genomic alterations and Kataoka is silent with respect to JAK3 mutations and T-cell Lymphoma. As stated in the previous office action, Lai teaches the method of treating natural killer/T-cell lymphoma by administering pembrolizumab, an anti-PD-1 antibody, but does not teach the presence of a PD-L1 structural rearrangement. The instant claim 2 requires a method of treating natural killer/T-cell lymphoma by a) obtaining a sample, b) detecting the presence or absence of at least one JAK3 activating mutation OR at least one PD-L1 structural arrangement and c) administering a compound which impedes the PD-1/PD-L1 axis to the subject if at least one JAK3 activating mutation OR at least one PD-L1 structural rearrangement is present in the sample. Therefore, Kataoka does not need to teach JAK3 mutations. 
In regards to administering immunotherapy in this instantly claimed method, as mentioned in the previous office action, Kataoka teaches structural rearrangements in PD-L1 genes in multiple cancers, including T-cell lymphomas and teaches that these mutations allow for immune evasion however will be inhibited by PD-1 or PD-L1 blockade. Applicant states that the claimed method is the first study to report the validity of PD-L1 structural variation in response to checkpoint inhibition, and demonstrated exhibits A-D to show that their application demonstrates success. Examiner asserts that Kataoka does provide motivation and a reasonable expectation of success to treat cancers comprising PD-L1 structural rearrangement with PD1/PD-L1 blockade by direct suggestion, what is known in the art, and by example. Kataoka: (1) teaches PD-1 and PD-L1 expression or overexpression in cancer is known to mediate tumor immune escape in cancer progression (abstract); (2) demonstrates PD-L1 structural rearrangement is a mechanism of immune escape and is present in several different tumor types (abstract; Fig. 4); (3) demonstrates PD-L1 structural rearrangement is associated with PD-L1 overexpression (abstract; Fig. 2; p. 404, col. 1-2); (4) successfully demonstrates disruption of the PD-L1 3′-UTR in mice enables immune evasion of EG7-OVA tumor cells with elevated PD-L1 expression in vivo, and effectively inhibited immune evasion by PD-1/PD-L1 blockade by administration of an anti-PD-L1 antibody (abstract; Figure 10; p. 404, col. 2 to p. 405, col. 1); (5) teaches PD-L1 structural rearrangement serves as a genetic marker to identify cancers that actively evade anti-tumor immunity through PD-L1 overexpression (abstract; p. 405, col. 2 at bottom); (6) concludes an important implication from their study is that disrupted PD-L1 3′-UTR might serve as a genetic marker for identifying cancers that actively evade immune surveillance and therefore, potentially respond to immune checkpoint blockade using antibodies against PD-1/PD-L1; and (7) teaches the surprisingly high efficacy of anti-PD-1/PD-L1 therapy in Hodgkin lymphoma, in which PD-L1 overexpression is frequently associated with genetic defects in PD-L1, suggests that the above implication could be relevant for patients with ATL and other advanced cancers, particularly those for which no effective therapy is currently available (p. 405, col. 1). 
All other objections and rejections cited in office action 05/03/2022 are hereby withdrawn in view of amendments. 
Conclusion: no claim is allowed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642